Citation Nr: 0526096	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  97-09 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant had active service from April 1977 to May 1980 
and from April 1991 to March 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  The appellant disagreed and this appeal 
ensued.  

By an October 2003 decision, the Board adjudicated several 
claims and remanded others, including entitlement to service 
connection for a bilateral knee disorder, a low back injury, 
an acquired psychiatric disorder, and hypertension.  In a May 
2005 rating decision, the RO granted service connection for 
right and left knee disorders, a low back injury, and an 
acquired psychiatric disorder.  This represented a complete 
grant of those benefits sought on appeal; the Board was thus 
deprived of jurisdiction over those issues.  See Grantham v. 
Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (Board cannot 
possess jurisdiction over an issue where a rating decision 
constituted a full award of the benefit sought on appeal).  
The sole remaining issue on appeal is as stated on the title 
page of this decision.  


FINDING OF FACT

The medical evidence does not indicate that the appellant has 
a current hypertensive disorder.  


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

Before addressing the claim directly, the Board must address 
the provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. § 5100 et seq. (West 2002); see 
38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a).  The law 
addresses the notification and assistance requirements of VA 
in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In addition, the Court held that a 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must accomplish the following: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id. at 
115.  

In VCAA letters dated in May 2002 and July 2004, the RO 
notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

VCAA-compliant notice was not provided to the appellant prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claim was 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Analysis

The appellant claims service connection for hypertension.  
Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2004).  It generally requires 
medical evidence of a current disability; evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the in-
service disease or injury and the current disability as 
provided by competent medical evidence.  Pond v. West, 
12 Vet. App. 341, 346 (1999); Hickson v. West , 12 Vet. App. 
247, 253 (1999); Cohen v. Brown, 10 Vet. App. 128, 137 
(1997); Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Layno v. Brown, 
6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Alternatively, the nexus between service and the 
current disability can be satisfied by evidence of continuity 
of symptomatology and medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  38 C.F.R. § 3.303(b) 
(2004); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. at 469.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit , 5 Vet. App. at 93.  

A veteran who has 90 days or more of wartime service may be 
entitled to presumptive service connection of a chronic 
disease - such as a hypertension - that becomes manifest to a 
degree of 10 percent or more within one year from service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 
38 C.F.R. § 3.307 (2004).  

The service medical records for the appellant's first period 
of service - from April 1977 to May 1980 - indicate that he 
had no complaints of high blood pressure at entrance or 
separation.  The entrance examination noted blood pressure at 
128/78 and the separation examination showed it at 106/72.  
Only one clinical record, in February 1978, listed a blood 
pressure measurement, at 130/70.  

The service medical records for the second period of service 
- from April 1991 to March 1996 - showed blood pressure 
measured at 106/76 at the entrance examination of September 
1990.  During this period, the following blood pressure 
measurements were recorded:

Date 			Blood Pressure

April 1991 		124/76, 125/80, 134/80
October 1991		90/64, 110/68
December 1991	110/74
February 1992	118/73
April 1992		120/86, 120/74
December 1992	120/72, 108/74
February 1993	114/74
March 1993		120/70
July 1993		128/88, 120/76
August 1993		122/90, 128/78
September 1993	110/82, 108/58, 125/95



Date 			Blood Pressure

October 1993		126/94, 100/76
January 1994		110/80
February 1994	102/80, 130/82, 135/87
March 1994		120/95
April 1994		110/90
May 1994		100/84, 130/80, 110/78
August 1994		114/82
October 1994		130/96, 104/56
November 1994	120/90, 135/95
December 1994	120/85
September 1995	120/76
October 1995		130/82
November 1995	129/78
December 1995	128/80, 118/87, 110/74, 151/102, 
129/93, 138/97
January 1996		100/80

A clinical record in March 1993 indicated the appellant did 
not have a history of hypertension.  A clinical record in 
August 1995 noted the appellant had episodes of anxiety, 
which resulted in increases in blood pressure measurements.  
The separation examination in January 1996 showed the 
appellant's blood pressure to be within normal limits at 
118/80.  

The key question in this case is whether the record contains 
medical evidence satisfying the initial element of a service-
connection claim; namely, whether the appellant currently has 
hypertension.  The appellant contends there is, though as a 
layperson without demonstrated medical expertise he is not 
competent to offer a medical opinion that he has 
hypertension.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  The one medical document suggesting a current 
hypertensive disorder is a VA clinical record in October 
1996, in which a nurse recorded the appellant's statement 
that he was there was a check-up for hypertension and 
received medications from Pittsburgh.  It is not clear from 
the notation whether the medications referred to were for 
hypertension or in treatment of some other disorder.  
Moreover, the comments suggest nothing more than a recitation 
by a nurse of the appellant's undocumented history.  See 
LeShore v. Brown, 8 Vet. App. 406, 410 (1995).  Thus, the 
appellant's history of hypertension is of limited probative 
weight.  

The record contains several other documents that indicate the 
appellant does not have hypertension.  VA general medical 
examination in May 1996 was silent as to any hypertension and 
recorded a blood pressure measurement at 124/80.  Another 
general medical examination in March 2000 was silent as to 
any hypertension and recorded a blood pressure measurement at 
122/84.  VA hypertensive examination in May 1996, 
specifically to address the nature of any hypertension, 
indicated that the appellant claimed he was treated in the 
past for hypertension and that he had his blood pressure 
monitored while in the service without need for treatment.  
He reported he was told his blood pressure responded to his 
anxiety attacks, with his blood pressure elevating when he 
was upset.  This history generally conforms to the service 
medical records.  Nonetheless, the examiner noted blood 
pressure measurements of 124/80 sitting, and of 120/80 
standing and lying, and concluded there was no evidence of 
any hypertension.  In compliance with the Board's remand of 
October 2003, the appellant underwent a VA examination in 
April 2005, which indicated the appellant claimed he was 
monitored for hypertension at a medical facility in 
Pittsburgh, though the last blood pressure measurement in the 
records was 122/84 in March 2000.  The examiner noted that 
the appellant was not on any antihypertensive medication, and 
opined there was no objective evidence that the appellant was 
or is being treated for hypertension.  

These VA examinations that concluded there was no 
hypertension are of great probative weight, for they are the 
conclusions of medically trained professionals.  They 
significantly outweigh the appellant's undocumented history.  
In light of the evidence and based on this analysis, it is 
the determination of the Board that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for hypertension.  




ORDER

Service connection for hypertension is denied.  



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


